Exhibit 10.2
FORM OF 2008 LONG-TERM INCENTIVE CASH AWARD AGREEMENT
Black Box Corporation, a Delaware corporation (the “Company”), hereby grants to
the Team Member named below, pursuant to this 2008 Long-Term Incentive Cash
Award Agreement (this “Agreement”), this 2008 Long-Term Incentive Cash Award
(the “Award”), the value of which is related to and contingent upon the
achievement of Cumulative Adjusted EBITDA (as defined below) relative to a
predetermined Cumulative Adjusted EBITDA Target (as set forth in the following
table).

1.   The Award is subject to all terms and conditions of this Agreement:

             
Name of Team Member:
         
 
         
Grant Date:
    May 28, 2008    
 
         
Cumulative                   Adjusted                   EBITDA
Target:
   
$xxx million    
 
         
Target Cash Award:
    $                        

2.  
Subject to the terms of this Agreement, contingent upon Cumulative Adjusted
EBITDA achieving or exceeding 75% or more of the Cumulative Adjusted EBITDA
Target, the value of the Award will be paid in cash after the Performance Period
(as defined below) and on or before June 30, 2010, or if such day is not a
business day, on the next succeeding business day (the “Payment Date”);
provided, however, that if the Team Member’s employment is terminated prior to
the Payment Date:

     (i) by reason of the Team Member’s death or Disability (as defined below),
and prior to the forfeiture of such Award, the Team Member shall be entitled to
receive only a prorated portion of the Award, to the extent earned pursuant to
Section 3 hereof, based on the ratio of the number of complete months the Team
Member is employed during the Performance Period to the total number of months
in the Performance Period;
     (ii) by reason of the Team Member’s involuntary termination after the end
of the Performance Period and prior to the Payment Date, the Team Member shall
be entitled to receive the Award to the extent earned pursuant to Section 3
hereof; and
     (iii) for any reason other than death or Disability or involuntary
termination after the end of the Performance Period and prior to the Payment
Date, this Award shall be automatically cancelled and forfeited in its entirety
without any further obligation on the part of the Company.

 



--------------------------------------------------------------------------------



 



          For purposes of this Agreement, “Disability” has the meaning set forth
in Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the
“Code”).

3.  
This Award represents a right to receive a percentage of the Target Cash Award
(the amount of which is set forth in the table above) contingent upon Cumulative
Adjusted EBITDA achieving the Cumulative Adjusted EBITDA Target, or a percentage
thereof, as set forth in the chart below, if and only if: (i) the Cumulative
Adjusted EBITDA is 75% or more of the Cumulative Adjusted EBITDA Target; and
(ii) the Award has not been forfeited or otherwise cancelled prior to the
Payment Date.
     
The value of each Award will depend upon the level of Cumulative Adjusted EBITDA
as compared to the Cumulative Adjusted EBITDA Target as follows:

              CUMULATIVE ADJUSTED EBITDA

    AWARD VALUE
 
  Below 75% of Cumulative Adjusted EBITDA
Target =
      $0.00
     
Equal to 75% of Cumulative Adjusted EBITDA
Target =     $                    

(50% of Target Cash
Award)    
Equal to 100% of Cumulative Adjusted EBITDA
Target =     $                    

(100% of Target Cash
Award)    
Equal to or greater than 120% of Cumulative
Adjusted EBITDA Target =
      $                    

(150% of Target Cash
Award)
     

    For Cumulative Adjusted EBITDA levels achieved greater than 75% and less
than 100% of Cumulative Adjusted EBITDA Target, and greater than 100% and less
than 120% of Cumulative Adjusted EBITDA target, the Award value will be
determined based on straight-line interpolation.       For purposes of this
Agreement, “Cumulative Adjusted EBITDA” means income before provision for income
taxes plus interest, depreciation, amortization and stock compensation expense
of the Company during the Performance Period. The “Performance Period” is the
period beginning on April 1, 2008 and ending on March 31, 2010.   4.  
In the event that a Change-in-Control (as defined below) occurs prior to the end
of the Performance Period, if the Award described herein has not already been
previously forfeited or cancelled, such Award shall become immediately payable
at the Target Cash Award amount (and the Performance Period shall thereafter be
deemed to have

2



--------------------------------------------------------------------------------



 



   
terminated). Payment of any amount payable pursuant to the preceding sentence
will be made contemporaneous with the completion of the Change-in-Control. For
purposes of this Agreement, “Change-in-Control” occurs if: (i) any “Person” (as
such term is used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)) is or becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing (a) 50% or more of the combined voting
power of the Company’s then-outstanding securities or (b) 25% or more but less
than 50% of the combined voting power of the Company’s then-outstanding
securities if such transaction(s) giving rise to such beneficial ownership are
not approved by the Board of Directors of the Company (the “Board”), (ii) at any
time a majority of the members of the Board consists of individuals other than
individuals who were nominated by members of the Board or (iii) the Board shall
approve a sale of all or substantially all of the assets of the Company or any
merger, consolidation, issuance of securities or purchase of assets, the result
of which would be the occurrence of any event described in clause (i) or
(ii) above.

5.  
Notices hereunder, if to the Company, shall be delivered to the Company’s
General Counsel or mailed to the Company’s principal office, 1000 Park Drive,
Lawrence, PA 15055 (or as subsequently designated by the Company), attention
General Counsel, or, if to the Team Member, shall be delivered to the Team
Member or mailed to his or her address as the same appears on the records of the
Company.
  6.   All decisions and interpretations relating to this Award (including the
certification of the satisfaction of the performance goals and other material
terms) or with regard to any question arising under this Agreement shall be made
by the Compensation Committee of the Board (the “Committee”). All such decisions
and interpretations shall be binding and conclusive on all persons. If any
earned amount is not paid by the Payment Date due to administrative
impracticability, such earned amount will be paid, without interest, as soon as
administratively practicable thereafter.   7.  
The Company shall have a right to withhold from any payment of cash to Team
Member or other person under the Award an amount sufficient to cover any
required withholding taxes, including Team Member’s social security and Medicare
taxes (FICA), federal, state and local income tax or any other applicable taxes
(“Taxes”), with respect to income arising from a cash payment under the Award.
Team Member agrees that the Company may either withhold an appropriate amount of
Taxes from any compensation or any other payment of any kind then payable or
that may become payable to Team Member, or require Team Member to make a cash
payment to the Company equal to the amount of Taxes required in the opinion of
the Company.
  8.  
This Agreement shall not be deemed to give Team Member any right to continue to
be employed by the Company, nor shall this Agreement be deemed to limit in any
way the Company’s right to terminate the employment of the Team Member at any
time.

3



--------------------------------------------------------------------------------



 



9.   As a condition to the receipt by Team Member of any payment pursuant to
this Agreement, Team Member agrees to provide assistance reasonably requested by
the Company in connection with actions taken by or under the supervision of Team
Member while employed by, or providing services to, the Company, including, but
not limited to, assistance in connection with any lawsuits or other claims
against the Company or in connection with any investigations arising from events
during the period in which Team Member was employed or providing service.   10.
  Neither the Award nor any right under the Award shall be assignable,
alienable, saleable or transferable by Team Member otherwise than by will or by
the laws of descent and distribution. Any cash payment with respect to the Award
after the death of the Team Member shall be paid to Team Member’s estate. This
Agreement shall be binding upon and inure to the benefit of the Company and Team
Member and their respective heirs, representatives, successors and permitted
assigns. This Agreement shall not confer any rights or remedies upon any person
other than the Company and the Team Member and their respective heirs,
representatives, successors and permitted assigns.   11.   The Company may
amend, alter, suspend, discontinue or terminate this Agreement or the Award or
any portion thereof at any time; provided, however, that, except as otherwise
provided in this Agreement, no such amendment, alteration, suspension,
discontinuation or termination shall be made without the consent of the Team
Member if such action would, in any material manner, adversely affect the rights
of the Team Member under this Agreement.   12.   This Award is intended to be
excepted from coverage under Section 409A of the Code (“Section 409A”) and shall
be administered, interpreted and construed accordingly. Notwithstanding any
provision to the contrary herein, the Company may, in its sole discretion and
without the Team Member’s consent, modify or amend the terms and conditions of
this Award, impose conditions on the timing and effectiveness of the payment of
the Award or take any other action it deems necessary or advisable to cause this
Award to be excepted from Section 409A (or to comply therewith to the extent the
Company determines it is not excepted). Notwithstanding the foregoing, the Team
Member recognizes and acknowledges that Section 409A may impose upon the Team
Member certain taxes or interest charges for which the Team Member is and shall
remain solely responsible.   13.   This Award shall be unfunded and the Company
shall not be required to segregate any assets that may at any time be
represented by the Award under this Plan. To the extent Team Member acquires a
right to receive a cash payment under the Award, such right shall be no greater
than the right of an unsecured general creditor of the Company.

4



--------------------------------------------------------------------------------



 



14.   This Agreement will be governed by the laws of the Commonwealth of
Pennsylvania without giving effect to its choice of law provisions.   15.   This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument.

                  BLACK BOX CORPORATION    
 
           
 
  By:

   
 
           
 
  Name:        
 
  Title:  
 
   
 
     
 
   
 
                TEAM MEMBER    
 
           
 
               

   
 
           
 
  Name:        
 
     
 
   

5



--------------------------------------------------------------------------------



 



ADDENDUM TO
FORM OF 2008 LONG-TERM INCENTIVE CASH AWARD AGREEMENT
Executive Officer Information
     As previously disclosed, on May 28, 2008, the Executive Officers of the
Company received the following 2008 Long-Term Incentive Cash awards under this
form of agreement: R. Terry Blakemore -- Target Cash Award of $1,200,000;
Michael McAndrew -- Target Cash Award of $300,000; and Francis W. Wertheimber --
Target Cash Award of $150,000.

 